ACCEPTED
                                                                                         01-15-00776-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   9/10/2015 12:09:44 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK


                           01-15-00776-CV
                     No.
                                                                   FILED IN
                                         IN THE    COURT OF
                                                          1st APPEALS,
                                                              COURT OF APPEALS
                                                              HOUSTON, TEXAS
                                                              9/10/2015 12:09:44 PM
                                                              CHRISTOPHER A. PRINE
                                                                       Clerk

In re Rosemary Margenau, Relator   §           FOR THE FOURTEENTH
                                                                 DISTRICT

                                   §



                                   §                   HOUSTON, TEXAS

                 PETITION FOR WRIT OF MANDAMUS



                                                   Meyers
                                       /s/ Alison J.
                                       Alison J. Meyers
                                       Attorney for Relator
                                       State Bar No.2 24041477
                                       1601 Westheimer Rd.
                                       Houston, Texas 77006
                                       Ph.: 713-859-9271
                                       Fax: 1-888-845-2889
                                        ameyersﬂameverslawxom
Identity   of the Parties and Counsel

       The following   is   a   list   of all parties and   all   counsel   who have appeared in

this matter:


       Relator:      Rosemary Margenau
       Attorney for Relator        in the trial court:   Alison J. Meyers, 1601 Westheimer,
                                                         Houston, Texas 77006, State Bar No.
                                                         24041477

       Respondent: Honorable John Phillips

       Real Party   in Interest:                 Texas Department of Family and Protective
                                                 Services
                                                                                          in the trial
       Attorney for Texas Department of Family and Protective Services
       court:
                                                 Marc        1019 Congress, 15”‘ ﬂoor,
                                                         Ritter,
                                                 Houston, Texas 77002, State Bar No.
                                                 1 695 1 500




       Real Party in Interest:      George Margenau
       Attorney for George Margenau in the trial court:
                                                 Juliane Phillips,
                                                  P.O.Box 10151, Houston, Texas 77026,
                                                  State Bar No. 24000653


       Real Party in Interest   K. B. H. and K. M. R.
       Attorney Ad Litem in the trial court:
                                                  Patrick Shelton,3600 Montrose, Ste 104,
                                                  Houston, Texas, 77006, State Bar No
                                                  18208900
                                            Table of Contents

Index of Authorities:

In re Cochran, 151 S.W.3d 275 (Tex. App.- Texarkana 2004)

In re Tonya Allen, 359 S.W.3d (Tex. App.- Texarkana 2012)

Texas Constitution

Texas Family Code

Texas Government Code

1.    Statement of the Case

II.    Statement of Jurisdiction

III.   Issue Presented

IV. Statement of Facts

V. Argument

VI. Prayer

          Appendices The following documents are attached to                  this petition   and

incorporated in    it   for all purposes.



          1.Certiﬁed Copy of “Temporary Order Following Adversary Hearing
dated August 26, 2015 signed by Respondent in Cause No. 2015—04673J.

          2.Reporter’s Record Volume 1 ofl Volumes in Cause No. 2015-04673}
prepared and certiﬁed by Julia M. Range], 314"‘ Court Reporter.

          3. Supplemental Reporter’s Record Volume              1   of   1   Volumes prepared
and certiﬁed by Julia M. Rangel, 314"‘ Court Reporter
Statement of the Case


               1.         The underlying     suit is   a petition for protection of a child for

conservatorship, and for termination of the parent—child relationship.

               2.         Respondent    is   Honorable John      Phillips,   Judge of the 314"‘

Judicial Court of Harris County, Texas            whose address    is   1200 Congress,      5”‘
                                                                                                  ﬂoor,

Houston, Texas 77006.

                          3.      Evidence was factually and legally insufficient to support

the Real Party in Interest, Department of Family and Protective Services (the

“Department”), being           named Temporary Managing Conservator of the children.

Statement of Jurisdiction

               This Court has jurisdiction to issue a writ of mandamus under section

6 of article   V    of the Texas Constitution and section 22221              (a), (b)   of the Texas

Government Code.

Issue Presented

      lssue No.      1:   Respondent abused his discretion in denying Relator’s request
                          to have the children returned home and naming the Department
                          temporary managing conservator of the children because
                          evidence presented at the adversary hearing was factually and
                          legally insufﬁcient pursuant to sectior 262.201 of the Texas
                          Family Code.
Statement of Facts

              On or about August 6, 2015, the Department ﬁled an Original Petition

for Protection of a Child for Conservatorship, and for Termination in Suit

Affecting the Parent—Child Relationship and Application for Writ of Attachment as

to   K. B. H. and K. M.     R.,   and subsequently removed the children from          their   home

and   their parents’ possession.


        On August   25, 2015 in Cause No. 2015-2015-04673J Respondent held the

adversary hearing required by Section 262.201 of the Texas Family Code.

Testimony from the Depa1tment’s investigator, Danitra Fields-Frazier, indicated

that the reasons for the children        coming     into care included outcries       from both

children alleging sexual abuse, and Relator’s refusal to cooperate with the

Department. (Rep0rter’s Record          at 4-5; 11)   The   investigator testified that prior to


ﬁling the original petition, a “Safety Plan”        was developed     that required   one of the

alleged perpetrators, Troy Ready, to leave the home. (Reporter’s Record at 9-10.)

The “Safety Plan” did not include a date and time                 certain for the children to


participate in a forensic interview at the Children’s          Assessment Center (“CAC”).

(Repo1ter’s Record at 10)

              Danitra Fields-Frazier testified that to her knowledge Troy Ready was

no longer   living in the   home    as required   by the Safety Plan. (Reporter’s Record        at


10) Testimony regarding Relator’s refusal to cooperate with the Department
included allegations that the investigator         made   calls   and   left   voice messages which

were unanswered by            Relator.    (Reporter’s Record at               11).   Additionally, the

investigator testified that attempts          were made    to visit the children in the         home.

(Reporter’s Record at 11).       The    children were scheduled for a forensic interview at

the   CAC.   (Reporter’s Record at 5) However, they were not brought to                   CAC by the
Relator for the interviews because the Relator believed the case to be closed.

(Reporter’s Record at 5)

               Since coming into the care of the Department, K. B. H. has

participated in a forensic interview at the           CAC.    (Reporter’s Record at 10)              An
extended assessment      is   not required and the Department           is    recommending    that the


child participate in a psychological assessment (Reporter’s Record at 10) K.                    M. R.

was   hospitalized to evaluate her mental stability and                  is    currently placed in a


Residential Treatment Central. (Reporter’s Record at 7-8)                     As of August   25, 2015

K. M. R. had not participated in a forensic interview. (Reporter’s Record at                  10).


               Relator requested that the children be returned to their home.

(Repo1ter’s Record at 20)

               At the conclusion of the hearing Respondent made no rendition

regarding his orders or ﬁndings regarding the requests of Relator and the

Department. (Reporter’s Record           at   26) Respondent merely set the next hearing for

this case. (Reporter’s   Record    at   26)
Argument

                 A full adversary hearing was held on August 25, 2015.           The purpose

of the    full   adversary hearing   is to   determine   if the   Department will be named

Temporary Managing Conservator of the                 child.   Texas Family Code Section

262.201(b) sets out the burden the Department must show in order to be                    named

Temporary Managing Conservator of the           child:


            (1) there   was a danger to the physical health or safety of the
            child   which was caused by an act or failure to act of the person
            entitled to possession and for the child to remain       in the   home   is
            contrary to the welfare of the child;


            (2) the urgent need for protection required the immediate
            removal of the child and reasonable efforts, consistent with the
            circumstances and providing for the safety of the child, were
            made to eliminate or prevent the child’s removal; and

            (3) reasonable efforts   have been made to enable the child to
            return home, but there is a substantial risk of a continuing
            danger if the child is returned home.

         Respondent signed a “Temporary Order Following Adversary Hearing                    in


Cause No. 2015-04673J dated August              26,   2015 appointing the Department         as


temporary managing conservator of K. B. H. and K. M. R.

         The Department offered no evidence       or testimony to support a     ﬁnding under

section (b)(1).      A   Safety Plan was established prior to ﬁling this suit which

required the removal of one of the alleged perpetrators, Troy Ready.             The “Safety

Plan” did not require the other alleged perpetrators, George Margenau and Stephen
Margenau, to vacate the home. The                CPS    caseworker   testified   that   to her


knowledge, the alleged perpetrator was no longer         in living in the   home. There was

no testimony from the caseworker or the children’s Attorney            Ad    Litem that there

was a danger      to the physical health or safety of the children    by the other alleged

perpetrators remaining in the home. In fact, the child K. B. H., participated in a

forensic interview aiid      made no   outcry as to sexual abuse.      The only testimony

regarding the physical health of the children was in regard to K.             M. H. and her

purported mental health issues. Relator testified as to her attempts to address the

child’s purported mental health issues identified prior to this lawsuit.                   The

Department and the children’s Attorney          Ad Litem recommended that the child,        K.

M.    H., continue to be evaluated to assess her mental health.               However, the

Department offered no testimony with regard to the danger either child would face

if   returned   home while   the necessary evaluations were conducted. Danita Fields-

Frazier testified that the children were scheduled for a forensic interview regarding

the allegations of sexual abuse.       However, the children were not brought           for the


interview by the Relator and the Department testiﬁed as to numerous attempts to

contact the Relator regarding the interview and to subsequent attempts to see the

children in the Relator’s home.        As   a matter of law, the trial court could not have

made    the requisite findings for appointing the Department         Temporary Managing

Conservator because the Court had no evidence pertaining to the danger to the
physical health or safety of the children. See In re Cochran, 151 S.W.3d 275, 280

(Tex. App-Texarkana 2004) (explaining that in the absence of any current

conditions or actions that would constitute a danger to the child’s health or safety,

the   trial   court could not have reasonably based          its   ﬁndings on prior terminations

alone).


         The Departmenfs           investigator, Danitra Fields-frazier, offered   no testimony

or evidence as to the reasonable efforts under the circumstances for the children to

remain    in the   home   pursuant to Section (b)(2) or as to the reasonable efforts      made

to permit the children to return          home   pursuant to Section (b)(3). See In re    Tonya
Allen,   359 S.W.3d 286, 291 (Tex. App ~ Texarkana 2012) (ﬁnding insufﬁcient

evidence to support       trial   court’s ﬁndings under Section 262.20l(b)(2) and (b)(3)).


Prayer

         Realtor prays that this Court issue      its   writ of mandamus    commanding the
trial   court to vacate the order of August 26, 2015.


                                                                      Meyers
                                                          /s/ Alison J.
                                                          Alison J. Meyers
                                                          Attorney for Relator
                                                          State Bar No.: 24041477
                                                          1601 Westheimer Rd.
                                                          Houston, Texas 77006
                                                          Ph.: 713-859-9271
                                                          Fax: 1-888-845-2889
                                                          ameyersﬁameverslawxom

                                                Certiﬁcation

         I   certify that    I   have reviewed the petition and concluded that every factual

statement in the petition           is   supported by competent evidence included in the

appendix or record ﬁled with               this Court.


         /S/Alison      J.Meyers
         Alison    J.   Meyers




                                                                                               10
                                           Certiﬁcate of Service

         I   certify that a true      copy of this Petition   for   Writ of Mandamus was served in

accordance with rule 9.5 of the Texas Rules of Appellate Procedure on each party

or that party’s lead counsel as follows:

Party:Honorable John Phillips, Respondent
Address of service: 1200 Congress, 5”‘ Floor, Houston, Texas 77002
Method of service by mail    :



Date of service: September 10, 2015

Party:   The Department of Family and Protective Services
Lead Attorney: Marc Ritter
Address of service: 1019 Congress, 15"‘ Floor, Houston, Texas 77002
Method of service: by fax
Date of service: September 10, 2015

Party:   George Margenau
Lead Attorney: Juliane Phillips
Address of service: PO. Box 10151, Houston, Texas 77026
Method of service: by mail
Date of service: September 10, 2015

Party: K. B. H. and K.           M.
                                R.
Attorney      Ad   Litem: Patrick Shelton
Address of service: 3600 Montrose, Ste. 104, Houston, Texas 77006
Method of service: by mail
Date of service: September 10, 2015

         A
         copy of this notice is being ﬁled with the appellate clerk                  in   accordance
with rule 25 .1(e) of the Texas Rules of Appellate Procedure.


         /s/Alison      J.Meyers
         Alison    J.   Meyers




                                                                                                  11
Appendix A:

      This appendix contains the following:

      1.      Certified   Copy of “Temporary Order Following Adversary Hearing
dated August 26, 2015 signed by Respondent in Cause No. 2015-04673].

      2.    Reporter’s Record Volume 1 of 1 Volumes in Cause No. 2015-04673]
prepared and certiﬁed by Julia M. Rangel, 314"‘ Court Reporter.

      3.     Supplemental Reporter’s Record Volume      1   of   l   Volumes prepared
and certiﬁed by Julia M. Rangel, 314th Court Reporter
APPENDIX A
    1
                                                                                                                              8l6l2015 12:04:02 PM
                              ‘
                          ;                                                                                                                                         i




                                              Oiiiﬁiiiiii
                                                                                                                                                                    .



                                                                                                                              Chris Daniel - District Clerk         i




                                                                                                                              Ear"? c°lilmy63B3
                                                                                                                                                                    i




                                                                                                                               nye ope o:       275
                                                        2015-04673J / Court                                      _                                                  i




                                                                            NOTICE: THIS DOCUMENT
                                                                                                                                                        ....
                                                                                                                                                               Mi
                                                                           CONTAINS SENSITIVE DATA                                                    Tncjiﬁ
                                                                                                                                                               xv
                                  DANITRA Y. FIELDS-FRAZIER 600-2
                                  JENNIFER ‘BOOTH 600-2
                                                                 CAUSE N0.
                                  INTIIE INTEREST OF                                                           IN THE DISTRICT COURT OF

                                                                                                                     HARRIS COUNTY, TEXAS

                                  CHILDREN                                                                                    JUDICIAL
                                                                                                              FAMILY/JUVENILE DISTRICT
                                                      TEMPORARY ORDER FOLLOWING ADVERSARY HEARING

                                              On             2' :2 S   ’
                                                                           .20/f        ,   a   full   adversary hearing pursuant to §262.20l or
                                  262.205, Texas Family Code. was held in this cause.
              9
              of
              1                   1.          Appearances
              Page


                                               1.6.    The Department of Family and     Protective Services (“the Department") appeared
                                                             DANITRA
                      -




                                                       through                  Y. FIELDS-FRAZIER, caseworker, and by attorney
              66514602
                                                       STEPHANIE EWING           and announced ready.

                                               1.7.    Respondent MOTHER ROSEMARY MARGENAU



                                       ~
                                                       El appeared in person and announced ready.
             Public:




             the
                                                       Cl appeared through attorney of record and announced ready.
                                                          appeared in person and through attorney of record and announced ready. /////50/V /{jg/J
                                                       U
              to
                                                          waived issuance and service of citation by waiver duly ﬁled.
                                                       El agreed to the terms of this order as evidenced by signature below.
                                                       Ci although duly and properly notiﬁed. did not appear and wholly made default.
            Disseminate




of‘)
                                                       D  was notvnotiﬁed. and did not appear.
1           Not

                                               1.8.    Respondent FATHER GEORGE MARGENAU
                                                       U
Page
            Do
    -             -                                       appeared in person and announced ready.
           Only                                        El appeared through attorney of record and announced ready.
66946748



           Use
                                                       ﬂ  appeared in person and. through attorney of record and announced ready.
                                                       El waived issuance and service of citation by waiver duly ﬁled.
                                                                                                                                                  Jx/
                                                       El agreed to the terms of this order as evidenced by signature below.
                                                       Ci althoughduly and properly notiﬁed, did not appear and wholly made default.
Number:


           Governmental




                                                       El was ‘not notified. and did not appear.

Document




                                      M
                                  Temporary Orders
           Official




                                  P                                                                                                    A "9 ust
                                                                              RECORDER'S MEMORANDUM
                                          1                                                                                                       .




                                                                              This instrument is.of pool‘ quality
           For
Certiﬁed




                                                                                   at the time of imaging.
                                                                      0        appointed by the Court.as Attorney and Guardian
                                                                               ,                                                             Ad
                                                   Litem of the children the subject of this suit.
                                                      appeared and a.nnounced ready.
                                                      agreed to the terms of this order as evidenced by signature below.
                                                   Cl although duly and properly notiﬁed, did not appear.

                                       1.10.       Also Appearing.




                                 '




                            2.        Jurisdiction

                                      The Court, aﬁerexamining the record and hearing the evidence and argument of counsel,
                                      finds that all necessary prerequisites of the law       have been satisﬁed -andthat this Court has
                                      jurisdiction of‘this case and of all the parties.

                           3.         Findings

                                      3.1.         The Court ﬁnds there is sufficient evidence to satisfy a person of ordinary
                9                                  prudence and caution that: (l) there was a danger to the physical health or safety
               of

                2                                  of the children which was caused by an act or failure to act of the person entitled
                                                   to possession and for the children to remain in the hom :'is contrary to the welfare
                                                   of the children; (2) the urgent need for protection required the immediate removal
                Page


                       -

                                                   of the children and makes efforts to eliminate or prevent the children’s removal
                                                   impossible or unreasonable; and (3) notwithstanding reasonable efforts to
               l4602




               665                                 eliminate the need for the children’s removal and enable the children to retum
                                                   home, there is a substantial risk of a continuingdanger if the children are returned
              Public:

                                                   home.
              the
                                      3.2.     A   The Court ﬁnds sufficient evidence to satisfy a person of ordinary prudence and
               to
                                                   caution that there is a continuing danger to the physical health or safety of the
                                                   children and for the children to remain in the home is contrary to the welfare of
             Disseminate


                                                   the children.
 of9


 2           Not
                                      3.3.         The Court ﬁnds with       respect to the
 Page
                                                                                        that reasonable efforts consistent with the
             Do
      -            -
                                                   children's health and safety have been made by the Department to prevent or
             Only
                                                   eliminate the need for removal of the children from ‘the home and to make it
 66946748
                                                   possible for the children to return home, but that continuation in the home would
             Use
                                                   be contrary to the welfare of the children.

Number:                               3.4;         The Court ﬁnds that the following orders    for the safety   and wel"fare~of the children
                                                   are in the best interest ofthe children.
            Governmental




Document




            Official       Temporary Orders                                                                                              (qinad)
                           Page 2                                                                                                 August 6. 2015

            For
Certiﬁed
                                                                           I




                           4.         Appointment of Counsel for Parents or                Parties




                                              ‘j
                                      4.].                        ROSEMARY MARGENAU is/ is not'indigent.i Based on
                                                     Court ﬁnds that
                                                           that ROSEMARY MARGENAU is not indigent and pursuant to
                                                           '

                                                 the tin       I

                                                 §l07.0l5 oft      as Family Code,     IS ORDERED that ROSEMARY
                                                                                                     1'!‘

                                                 MARGENAU is responsi            a reasonable fee the amount set by the
                                                                                                                     i_n




                                                                       ~
                                                                                       y




                                                                                                                               ed to represent the
                                                                                                                           '

                                                 Court by separate order           to the attorney           I


                                                 children,                                                  ANDIOR




                                                                                                                                           ‘~~
                                                                                                                     .




                                                                               GEORGE MARGENAU isl is not indigent.
                                          ~
                                      4.2.         e Court finds that                                                                    Based on the

                                                 the Texas Family         ,    IS          ORDERED
                                                                                             that                GEORGE MARGENAU                       is



                                                                                                                                     ~
                                                                                              unt set by -the Court
                                                                                              '

                                                 responsible to ‘pay a reasonable
                                                                                                                                 '
                                                                                                                                          by separate
                                                 order to the attorney ad litem appointed toprepresen



                                                 The Court makes no ﬁnding with regard        to. the indigency of Respondent§

                                                                                      because said Responden is/rt,’I)’t'r'1')resent1y
                                                 before the Court and/or insufficient information is available to make such a
                                                 determination at this time.
               9
               of
               3           5.         Appointment of Single Counsel for Both Parents

                                     The Court   finds that the interests of both indigent parents who have responded in
               Page




                                     opposition to the termination of the parent-child relationship are not in conflict, and
                    -




             66514602
                                     therefore has appointed a single attorney ad lilem to represent the interests of both
                                      parents.

              Public:
                           6.        Conservatorship

               the
                                      6.1.       IT IS    ORDERED   that the Department of Family and Protective Services                              is
               to
                                                 appointed Temporary Managing Conservator of the following children:

                                                                   Name:
                                                                               FEMALE
             Disseminate




                                                             Sex:
of9

                                                   Date for Birth:
3            Not
                                              lndian Child Status:             UNKNOWN
Page
            Do
     -
                    -


                                                                   Name:
            Only
                                                                    Sex:       FEMALE
                                                   Date for Birth:
66946748


            Use

                                              Indian Child Status:             UNKNOWN
Number:


           Governmental
                                     6.2.        IT‘lS   ORDERED that the Temporary             Managing Conservator             shall   have   all   the
                                              rights     and duties   set forth in   §153.37l, Texas Family Code.-

Document




           Oﬁicial
                           Temporaty Otders                                                                                                       (ginad)
                           Page 3                                                                                                          August 6. 2015

           For
Certiﬁed
                                             6.2.1.         IT ES     ORDERED    that in addition to the rights and duties listed in
                                                            §l53.371, Texas Family Code, the Department its employee or
                                                            designee is authorized to consent to medical care of the subject
                                                            children, pursuant to §266.004, Texas Family Code.

                                                            OR
                                                            Th Coun            authorizes
                                                            to   conse          ~ care of the subject children, pursuant to
                                                                                          '




                                                                           Texas Family Co e.
                                                                                                                 '                '    '       '

                                                            §266.004(b)(_1),                                       limited to
                                                                                                                            ~~
                                                            the provision of medical care services provided by the Medicar
                                                            program.

                                     6.3..   The Court ﬁnds          that   it is   in the best interest of the children to limit the rights and
                                             duties ofeach parent

                                     6.4.    The Court makes no ﬁnding at this time with regard                           to the      appointment of a
                                             Temporary Possessory Conservator.




                                             Q
                                                                                          [Or]


                                             IT IS     THEREFORE ORDERED that
                                                                                                                                               ~~
                                     6.5.
             9                               is   appoln         _
                                                                                                                         hiid,
             of
                                                           with the limited rights and duties set forth below.
             4
             Page
                                     6.6.    IT IS     THEREFORE ORDERED that
                      -
                                             ‘s   ap   mt                                      Conservator of the child,
                                                                      ,   withthe limited rights and duties set 0  e                       .
            66514602




                          7.         Rights and Duties of Temporary Possessory Parents
             Public:
                                                                             4704
                                             Each                                                                                Order              have the
                                                                                                                     _     _


                                     7.1,.                                                                               this              shall
              the                            following rights:
              to

                                             7.1.1.         the right to receive information concerning the health, education, and
           Disseminate
                                                            welfare of the children;
9
of                                           7.1.2.         the right to access to medical, dental, psychological, and educational
4          Not                                              records of the children;
Page
           Do
     -
                  -                          7.1.3.         the right to consult with a physician, dentist, or psychologist of the
           Only                                             children;
66946748



           Use
                                             7.1.4.         the right to consult with school officials concerning the children's
                                                            welfare and educational status, including school activities;
Number:

           Governmental




Document




           Oiticial
                          Tempqraryorrters                                                                                                                (ghadj
                          Page 4                                                                                                                   August 6, 2015

           For
Certiﬁed
                                              7.1.5.        the right, during times of unsupervised possession, to consent for the
                                                            child to medical, dental, and surgical treatment. during an emergency
                                                            involving immediate-danger to the health and safety of the children;
                                                                                                                                             '




                                                        2




                                              7.l.6.        the right, during times of possession, to direct the moral   and religious
                                                            training of the children;

                                              and the right   to




                                                                       f/1//’/i//’
                                      7.2.    Each                                                        this   Order ‘shall have the
                                              following duties:

                                              7.2.1.        the duty, during periods of possession of the children which are not
                                                            supervised by the Department or its designee, of care, control,
                                                            protection, and reasonable discipline of the children;

                                              7.2.2.        the-duty to support the children, including providing the children with
                                                            clothing, food, and shelter during periods of possession of the children
                                                            which are not supervised by the Department or its designee;
             9
             of
                                                            and the duty   to
             5
             Page


                       -




            66514602




                                      7.3.    Possession of and Access to the children
            Public:




                                              7.3.].        The Court ﬁnds   that the application of the guidelines for possession of
            the                                             and access to the children, as set out in Subchapter F, Chapter 153,
             to                                             Texas Family Code, is not in the children’s best. interest. [T IS
                                                            ORDERED that the parents named as temporary possessory
           Disseminate                                      conservators of the children shall have limited access to and
of‘)
                                                            possession of the children as set forth below.
5          Not
                                                            The Court ﬁnds   that the parents shall have the right to visitation with
Page
           Do                                               the children in accordance with the policy established by Department
                                                            of Family and Protective Services and at all other times mutually
     -             -




                                                            agreeable to the Temporary Managing Conservator and the parents of
           Only



                                                            said children.
66946748



           Use




Number:

           Governmental

                                                                                        [of]
                                                                                                                                                 ~
Document



           Official        Temporary Orders                                                                                        (ginad)
                           Page 5                                                                                           August 6. 2015

           For
Ceniﬁed
                                              7.3.2.      I'I"~IS   ORDERED        that   each Temporary Possessory Conservator
                                                          a    'nted in this Order shall      have visitation with the children as




                                      Child Support

                                      The Court ﬁnds   that the parents   have a duty to support the child the subject of this   suit.




                                                                                     [Or]


                                      The Court makes no ﬁnding at this time with regard to the payment of child support.

                                      IT IS   ORDERED       that any child support ordered to be paid for the support of the
                                      children as a result of anyprior court order be ordered to be redirected and paid to the
             9
             of                       Texas Department of Family and Protective Services.
             6
             Page                     Release of Medical and Mental Health Records

                                              ORDERED                              ROSEMARY MARGENAU                      GEORGE
                       -




                                      IT IS                   that Respondents                                    and
             66514602
                                      MARGENAU          execute an authorization for‘ the release of Respondents‘, and the
                                      children's (if needed) past, current‘ or future medical and mental health records to the

             Public:
                                      Department from all physicians, psychologists, or other health care professionals, who
                                      have treated Respondents or their children which information the Department shall be
             the                      authorized ‘to share ‘with all other groups or persons it deems necessary; and to further
              to                      provide the Department with a list of the names and addresses of all physicians,
                                      psychologists, or other healthcare providers who have tnated Respondents or the
            Disseminate
                                      childrerr.~. Respondents shall execute the authorization and deliver it, together with the
                                      list of physicians, psychologists, or other healthcare providers , to the Department within
 of‘)
                                      15 days of the date of this hearing.
6           Not


Page
            Do                        Required   Home Study
                   -




                                                        finds that Respondent Mother, ROSEMARY MARGENAU, has/has
     -




           Only                       l0.l.   The Court
66946748                                      not submitted the Child Placement Resources Form required under §26'l.307,
           Use
                                              Texas Family Code.

Number:

           Governmental
                                      10.2.   The-Courtﬁnds   that Respondent Father,       GEORGE
                                                                                               MARCENAUJIBS/I188 not
                                              submitted the Child Placement Resources Form required under §26l.307, Texas
                                              Family Code.
Document



           Ofﬁcial         Temporary Orders                                                                                        (ginad)
                           Pqe 6                                                                                           Augustli. 2015

           For

Certiﬁed
                                       10.3.    IT IS       ORDERED  that each Parent, Alleged Father or Relative of the subject
                                                children before the Court submit the Child _Placernent Resources Form provided
                                                under §26l.307, if the form has not previously been provided and provide the
                                                Department and the Court the full name and current address or whereabouts and
                                                phone number of any and all relatives of the subject children the subject of this
                                                suit with whom the Department may place the subject children during the
                                                pendency of this suit, pursuant to § 262.201, Texas Family Code.

                                      10.4.     1'!‘
                                                       IS   ORDERED     that theDepartment shall continue to evaluate substitute
                                                caregiver options until the Department identiﬁes a relative or other designated
                                                individual qualiﬁed to be a substitute caregiver.

                                      10.5.     IT IS       ORDERED    that the    Department   shall   conduct a home/social study on
                                                                           ,   if preliminary criminal    and CPS background checks of
                                                all    members of the household age 14 and up are favorable

                            11.       Finding and Notice

                                      The Court finds and hereby notiﬁes the parents that each of the actions required of
                                      them below are necessary to obtain the return of the children, and failure to fully
                                      comply with these orders may result in the restriction or termination of parental
                                      rights.
               9
               of
                            l2.       Compliance with Service Plan
               7
               Page
                                      l2.l.     ROSEMARY MARGENAU                is ORDERED, pursuant to §263.l06 Texas
                       -
                                                Family Code, to comply with each requirement set out in the Department’s
                                                original, or any amended, service plan during the pendmcy of this suit.
               66514602




                                      12.2.     GEORGE MARGENAU is ORDERED, pursuant to §263.lO6 Texas Family
              Public:                           Code, to comply with each requirement set out in the Department’s original, or
                                                any amended,_ service plan duringthe pendency of this suit.
                the


               to                     l2.3.     IT IS    FURTHER ORDERED that:
            Disseminate




 of‘)




 7          Not


Page        Do
                   -
     —



            Only                      12.4.     The  court ﬁnds that this order, as supplemented by the service plan to be
66946748                                        approved   at the Status Hearing under Texas Family Code §263.20l, sufficiently
           Use

                                                defines the rights and duties of the parents of the child pursuant to Texas‘ Family
                                                Code §l53.602 and satisﬁes the requirements of a parenting plan. To the extent
Number:
           Governmental                         there is evidence demonstrating that the children have been exposed to harmful



Document


           Official        Temporary Order:                                                                                        (BMW)
                           Page 7                                                                                           August 6. 2015

           For

Certiﬁed
                                               parental conflict, the coun orders that the Department address this issue in the
                                               Family Plan of Service.

                            13.       Required lnfomration

                                       13.].   IT IS ORDERED that each Respondent to this cause provide to the Department
                                               and the Court, no later than thirty days from the date of this hearing, the
                                               information detailed below.

                                       l3.2.   IT IS ORDERED that each Respondent to this cause provide to the Department
                                               and the Court the full name and current address or whereabouts and phone
                                               number of any absent parent of ‘the children the subject of thissuit, pursuant to
                                               Rule .194, Texas Rules of Civil Procedure.

                                      13.3.    IT IS ORDERED that each Respondent to this cause subrnitthe Child Placement
                                               Resources Fonn provided under §261.307. Texas Family Code, if the form has
                                               not been previously provided and provide to the Department and the Court the full
                                               name and current address or whereabouts and phone number of any relative of the
                                               children the subject of this suit with whom the Department’ may place the children
                                               during the pendency of this suit, pursuant to Rule 197, Texas Rules of Civil
                                               Procedure. and §262.20l(e), Texas Family Code.


               9                       l3.4.   IT IS   ORDERED      that each Parent furnish information sufficient to accurately
               of                              identify that parent‘s net resources‘ and ability to pay child support along with
               8                               copies of income tax returns for the past. two years, any ﬁnancial statements, bank
               Page
                                               statements, and current pay stubs, pursuant to Rule [96, Texas Rules of Civil
                       -
                                               Procedure, and §l54.l82, Texas Family Code.

                                                       ORDERED
              l4602



                                      l3.5.    IT IS                that each Respondent provide the Department and the Court
                                               information sufficient to establish the parentage and immigration status of the
              665



              Public:
                                               children, including but not limited to marriage records, birth or death certiﬁcates,
                                               baptismal records, social security cards, records of lawful permanent residence-
             the                               (“grecn cards”), naturalization certiﬁcates, and any other record of the United States
                to                             Citizenship and immigration Services and records of lndian ancestry or tribal
                                               membership.

                                                        ORDERED
            Disseminate




                                      13.6.    IT IS                  that each Respondent furnish to the Department all
                                               information necessary to ensure the Department has an adequate medical history
 of‘)




 8          Not
                                               for the children. including but not limited. to the immunization records for the
Page
            Do                                 children and the names and addresses of all treating physicians.
                   -
     -




           Only
                                      l3.7.    IT IS   ORDERED       that each Respondent provide the Department information
66946748


            Use
                                               regarding the medical history of the parent and parents ancestors on the medical
                                               history report form, pursuant to §l6l.202l, Texas Family Code.

Number:

           Governmental




                           Temporary Orders
Document




                                                                                                                                 (sinadl
           Official

                           Page 8.
                                                                                                                          August 6. 2015

           For
Certiﬁed
                                 l3.8.     IT IS     ORDERED that each Respondent to this cause provide to the Department
                                           and     Court a current residence address and telephone number
                                                   the.                                                                 at   which each
                                           can be contacted.

                                 13.9.     IT IS ORDERED that each Respondent to this cause notify the Department and
                                           the Court of any change in his or her residence address or telephone number
                                           within ﬁve (5) days of a change of address or telephone number.

                                 Dismissal Date and Notice of Status Hearing

                                 Pursuant to §263.306(l 1), Texas Family Code, the Co                  rt   determines that the date
                                 for dismissal of this cause shall be      E‘ Z ' 43                                .




                                 IT IS ORDERED that           this   cause      for a Status Hearing, pursuant to § 263.201
                                                                             is set
                                 Texas Family Code, on                  /0- / 020/5'  '—
                                                                                                 at   7300 o'clock                gm.
                                 in the   3/7       Judicial District Court of Harris County in Houston, Texas.

                           l5.   All said   TEMPORARY ORDERS                 shall continue in force   during the pendency of this
                                 suit   or until further order of the Court.

                           SIGNED this              day of
                                              D’




                                                                               ,   2015.


               9
               of

               9                                                                           MASTER or THE COURT
               Page


                       —
                           SlGNED'this       J/{lay of                         ,   2015.

              66514602




               Public:
                                                                                           JUDMPRESIDING

                 the


                 to



             Disseminate




 of9


 9           Not

Page
             Do
     -             -




            Only

66946748



            Use




Number:


           Governmental




Document




           Official




                                                                                                                              Wé?i..“r2   »




           For
Certiﬁed
      I,Chris Daniel, District Clerk of Harris
      County, Texas certify that this is a true and
      correct copy of the original record ﬁled and or
      recorded in my office, electronically or hard
      copy, as it appears on this date.
      Witness my ofﬁcial hand and seal of office
      this September 9, 2015




      Certiﬁed Document Number:         66946748 Total Pages; 9




      Céwzﬂt.-be
                DISTRICT CLERK
     Chris Daniel,
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
APPENDIX A
    2
                                    REPORTER'S RECORD
                                  VOLUME 1 OF 1 VOLUMES
                                  CAUSE NO. 20l5—04673J

          IN THE INTEREST OF                         )   IN THE DISTRICT COURT
                                                     )


                                                     )
                                                         HARRIS COUNTY, TEXAS
                                                     )


                                                     )


          CHILDREN                                   )   3l4TH DISTRICT COURT

                       ‘k**k*9                                 A P P E A R A N C E   S

           Mr. Marc Ritter
           SBOT: 165951500
           ASSISTANT COUNTY ATTORNEY
            1019 Congress, 17th Floor
           Houston, Texas 77002
           _Telephone: ‘713—274—5232
            Counsel for T.D.F.P.S.
           Mr. Patrick Shelton
            ATTORNEY AT LAW
            SBOT NO. 18208900
           .3600 Montrose, Suite 104
            Houston, Texas 77006
            Telephone: 832-216-5909
            Counsel for The Children
 10        Ms. Alison Meyers
           ATTORNEY AT LAW
11         SBOT NO. 24041477
           1601 Westheimer Road
12         Houston, Texas 77006
           Telephone: 713-859-9271
13         Counsel for Respondent Mother Rosemary Margenau
14         Ms. Juli Crow
           ATTORNEY AT LAW
15         SBOT NO. 24000653
           P. O. Box 10152
16         Houston, Texas 77206-0152
           Telephone: 281-382-1395
17         Counsel for Respondent Father George Margenau
18

19

20
21

22

23



l\)   (D




                   Julia M. Rangel, 314th Court Reporter
                               713-2 22-4910
                                                                                    I           N D E X
                                                                  VOLUME 1
                                                            (SHOW CAUSE HEARING)

          August 25, 2015                                                                                                                                                    Page   V01.

          Announcements         .   .   .   .   .   .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   ..    4


          Petitioner's Witness                                                                          Direct                                              gross                   V01.

          DANITRA FIELDS—FRAZIER                                                                            4-12

            By Ms. Meyers                                                                                                                                           9


            By Ms. Crow                                                                                                                                             13

          Respondent's Witness                                                                          Direct                                              Cross

10        ROSEMARX MARGENAU                                                                                     16

11          By Mr. Ritter                                                                                                                                           21

12          By Mr. Shelton                                                                                                                                          22

13        Adjournment   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .
                                                                                                                                ..' .       .   .   .   .   .   .   ..;      26

14        Court Reporter's Certificate                                                          .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   ..   27

15

16

17

18

19
201
21

22

23


l\) (fl




                  Julia M. Rangel, 314th Court Reporter
                              713-222-4910
                                    P R O C E E D I N G S

                               MR. RITTER:     Your Honor, we're at a show
                                                                           of‘—
                          ano—~-
          cause hearing in 20l5—O4673J in the interest


          representing the department, caseworker is Danitra
                                                                Marc Ritter


          Fields—Frazier.        The ad litem Mr. Shelton.                Mom is present
          with her retained attorney Alison Meyers.                      And Julie Crow is
          present representing the father George Margenau.                      Call the

          caseworker.
 10                                DANITRA FIELDS-FRAZIER
 11                    Having first been duly sworn, testified as
 12       follows:
 13                       D I R E C T        E X   A M   I   N A T   I   O N

 14       BY MR. RITTER:
 15            Q       Ma‘am, will you state your name for the record?

 16            A       Danitra Fields—Frazier.
 17            Q       All right.    And you're the caseworker for these
 18       two children?

19             A       Yes.

20             Q       Can you tell the judge what the referral was in
21        this case?




                       ‘
22             A       Allegations of sexual abuse by —— on
23        by her grandfather and her two uncles.
               Q       Okay.    And were there also allegations with
l\) (I1
          respect to

                     Julia M. Rangel, 314th Court Reporter
                                 713-222-4910
             A       No.

             Q       All right.     And did you do an investigation?
             A       Correct.     Yes.
             ‘Q‘     All right;     And as part of the —— beginning of
     this case, you attempted to get the mother to take the

     children for forensic interviews; is that correct?
             A       Yes.

             Q       All right.     Did she —- was she compliant with

     that?
10           A       No.

ll           Q       Did she say why she wasn't being compliant with
12   that?
13           A       She thought the case was closed.

14           Q       Okay.   And did you talk to the children?




                                                              -
15           A       Yes.

16           Q       And what disclosure did they make regarding the
17   sexual abuse allegations?
18           A               didn't make   a   disclosure.            stated

19   that her father Troy Ready licked her private area with his               a



2O   tongue.
21        Q          Okay.   And that was a -- something that happened
     recently, according to her disclosure; is that correct?


                                                           ‘,
          A          Correct.
                    All right.     And with respect to              the

     original allegations came from            a   rumor at school; is that

                   Julia M. Rangel, 314th Court Reporter
                               713-222-4910
       correct?
               A      Correct.

               Q      And           was allegedly telling her friends that
       she had been sexually molested; is that correct?
                                                              7




               A      Correct.

               Q      All right.     But when you talked to her, she
       actually ended up not making any --
               A      Correct.

               Q      So you're asking for a forensic interview and for

 10    the agency be named temporary managing conservator?
 11         A         Correct.
 12         Q         Did ——   does’ have any mental       health
 13   problems?        The oldest child?
14         A         She has not had her psychological yet.
15         Q         Okay.     And -- but when you talked to her, did
16    she -— was there any concerns for you about her mental

17    health?                                                     ~*




                                               Q?
18         A         She seems a little delayed.
19         Q         Okay.     And how about
20         A         Yes.



                     ‘I
21         Q         Qkay.
22         A                   has been diagnosed.
23         Q         And in fact, part of your investigation, you
24    talked to the child and she wanted her sister to be moved
25    out of the home; is that correct?

                   Julia M. Rangel, 314th Court Reporter
                               713-222-4910
             A     Correct.     She wanted her room.           Yes, sir.

                          MS. MEYERS:     Objection.         Calls for hearsay.
                         -.THE‘©OURT:    Your objection's overruled.          I'm

     waiting for you to tell me about the case, Pat.
                          MR. SHELTON:     Let me -— any objection to

     offering these into evidence?               Pictures.

                          MR. RITTER:    No objection.

                          MR. SHELTON:    This is                          She's

     basically seven, going on eight years old.                 She's in a

1O   mental health hospital now.




                                                    T}
11                        CASEWORKER:    She was moved.

12                        MR. SHELTON:    Okay.       She was at Intracare

13   north when     I   saw her.   And this is                      who's eleven

14   gmhgontwdva
15                 Both children need to have a forensic interview by
16   a    professional regarding sexual abuse.n allegations regarding
                                            :.



     activity in the home with several individuals.                 They both
                                                             T,
17

18   need mental healthﬁevaluations.                                the older

19   child, supposedly made comments to more than one person at

20   school, two is listed in the affidavit.                 So the issue is why

     would somebody be, number one, making up a story of this
     nature.
                         CASEWORKER:     Correct.

                         MR. SHELTON:     And number two, we want to know
      f   there's any merit to it.        And in regards to the younger

                 Julia M. Rangel, 314th Court Reporter
                             713-222-4910
            child, she has some definite mental health issues.                                                            In

            talking with her, she is off the wall in a number of
            different areas.     Just scattered thinking.                                               She was kicked

            out of three elementary schools, according to the affidavit,

            and then they were doing the home schooling, which of

            course, means no schooling.                So we've got some major issues

            now.

                        These folks who are here who are the adoptive
                                                                                  .                W         "‘
                                                                                                                   76.


            parents, adoptive mother here is 70, adoptive father is 75.

 10         But part of the allegation is against the father of the

 11         younger child.     So we need to definitely see if there's a

 12         law enforcement aspect to this case before we return the
 13         children to any of these individuals named.
14                           THE COURT:     Okay.

 15                          MR. SHELTON:          This child is very articulate,

 16         very pleasant.     Good foster home and --
17                           THE COURT:     Where are the children?

18                           MR. SHELTON:        Well this one, when                                               I     saw her

19          on Saturday, was at Intracare north and she was in the
207         Spring area of town in a foster home.’                                    They have —— this is

21          a   two—parent home with a nine year old sibling and they were
22          getting along very well.       Arrow family.                               And the current

23          placement for the younger one, if you want to tell the
            judge.
l\)
      U‘!
                             CASEWORKER:     m   :3‘
                                                       (D   m H   .3   m   (*1-
                                                                                              RTC.       St. Claire something.

                            MR. SHELTON:        And       I   would like to go visit
       that because my experience with —— this child is young for
       an RTC compared to most kids who are there; is that correct?

                            CASEWORKER:      Well when            I   dropped her off last
      night, there were, there were kids there her age and they're

      only holding her until the foster home is available.
                            MR. SHELTON:        I   would recommend she be placed
      in foster care.         When   I   was at Intracare,                I   had another
 10   client there, but it was mostly older kids and there's some
11    interaction problems, just based on the age, so —— at that
12    psychiatric hospital, which is similar to most RTC’s.                                 So
13    any foster home,        I   would go visit her, would be preferable.
14                          THE COURT:     Okay.          What else?            Questions?
15                          MR. RITTER:     I   have no further questions,
16    Judge.

17                          MS. MEYERS:     Yes, Your Honor.                    I   have just a
18    couple of questions.
19                         C R O S S     E X A M      I       N A T   I   O N
20    BY MS. MEYERS:
21            Q     Prior to filing the lawsuit, was a safety plan
22    developed with the family?
23            A     Yes.

24            Q     Okay.    And what did that include?
25            A     Troy Ready to leave the home.                     No Contact with

                  Julia M. Rangel, 314th Court Reporter
                              713~222-4910
                                                                                  10




           in or-j.     Okay.     And to your knowledge, was Trevin moved
                  Q
           from the home?
                  A     Troy?

                  Q     I    apologize.     Troy.

                  A     To my knowledge.

                  Q     Okay.     And to your knowledge, is he living there
           now?
                  A     I    don't know.

10                Q     Okay.     As part of that plan, did you also agree

ll         that the girls would participate in forensic interviews?
12                A    ‘Not part of the plan.        We verbally agreed.

13                Q     Okay.     And has           participated in a forensic

14         interview?
15                A     Yes.

16                Q     Okay.     And if you know, what were the
17         recommendations of it?
18                A     Don't know what the recommendations --

19                Q     Okay.     So she's not to participate in an extended

20         assessment; is that correct?f
21                A     No.     We just gonna -— she's gonna have a

22         psychological.
23                Q     Okay.     And with regard to             has a forensic

           interview been scheduled for her?
to   (II                Na

                      Julia M. Rangel, 314th Court Reporter
                                  713~222-4910
                                                                                      11




                    Q         Is she seeing a doctor now?

                    A         She was seeing a doctor while she was in the

          hospital.

                    Q         Okay.     And you testified that, that the children
         were not brought to their forensic interview; is that
         correct?
                    A      Correct.

                    Q     And is —— and that was the major reason for you
         bringing this lawsuit against the parents; is that correct?
 1O             A         No.

 11             Q         What is the major reason then?
 12             A         The father called men asked me could he return to
 13      the home and           I     told him no; and then Ms. Ready would not
 14      cooperate or communicate with me.               Or allow me to see the
 15      children or to confirm if he had moved back into the home or
 16      not.

 17             Q         Okay.

 18             A         I    mean Ms. Margenau.     I'm sorry.

 19             Q         And were those through phone calls or?

3202:,          A         I    called the home. ,I left several messages.       'I

 21      visited the home several times with the police officers and
 22      she would not open the door, although              I    heard the children
23       inside the home on one occasion.                    E      !_

24              Q         Okay.        And do you have records of those instances
25    where you came to the home with the police?

                        Julia M. Rangel, 314th Court Reporter
                                    713-222-4910
                                                                                           12




            A      Yes.

            Q      Did you bring those to court with you today?
            A      I   did not.   But it's in the affidavit,                I   believe.

            Q      All right.
                           MS. MEYERS:     Your Honor,           I   pass the witness.
                        D I R E C T      E X   A M   I   N   A   T I O N

       BY MR. RITTER:

            Q      Based on the overall circumstances of this case,
       why not a extended forensic with respect to
10          A      Because she --
11                         MS. MEYERS:    Objection.             Calls for expert --

12‘                        THE COURT:    Your objection's overruled.
13          Q      (By Mr. Ritter) Go ahead and answer?

14          A      Okay.     Because she didn't make             a   disclosure in the
15     forensic.
16          Q      Okay.

17          A      I   mean she was --
18          Q      At least according to the affidavit, there were
19     two sources that --
zqff       A..1 Correct.
21          Q      —— she made statements that she was being sexually

22     abused; is that correct?

23         A       Correct.
24                         MS. MEYERS:    Objection.
           A       But she was sexually abused in the previous case.

                Julia M. Rangel, 314th Court Reporter
                            713-222-4910
                                                                                              13




                                   MR. RITTER:        Pass the witness, Judge.
                                  C R O S S     E X   A M   I    N A T   I   O N
             BY MS. CROW:

                    Q      You suggested that the father was asking to come
            home.       Which father was that?
                    A                -'s father,                the alleged perpetrator.

                    Q      Was this father, standing next to me here, was he

            involved in the house at all at this time?                       Did you have any
            contact with him?
  1O                A     No, he was not.

  11                Q     Do you know if he was living in the same home at

  12        the time?

  13             A        Yes, he was.

  14             Q        Okay.     Thank you.
  15                              MS. CROW:     Pass the witness.
  16                              THE COURT:     Okay.      What else?
 17                               MR. SHELTON:        Nothing further.
 18                               MR. RITTER:        Nothing else, Judge.
 19                               MS. MEYERS:        Your Honor?

:29.
       at
                                  THE COURT:     I    kind of want to make suié           I

 21         understand a little bit.            It seems that the —— these two

 22         kids were adopted, which they're relatives?                      Relatives?
 23                               CASEWORKER:        Paternal grandparents.
 24                            THE COURT:        Grandparents.
 25                            MR. SHELTON:          These folks right here.

                        Julia M. Rangel, 314th Court Reporter
                                    713—222~49lO
                                                                                       14




                            CASEWORKER:     Her paternal grandparents.
       She's not related to



                                                                            *.
                            THE COURT:     I'm sorry?

                            CASEWORKER:     She's not related to

       She's her paternal grandparent.

                            MR. SHELTON:        And when you read the
       affidavit, they mention father, uncle, grandfather.                    It's a

       little hard to know who they're referring to in these
       allegations, so that's why I'd like to make sure we get to
 10    the bottom.        Cause one of them, Steven Morgan, though, is an
 ll   uncle who is ~-
 12                        SPEAKER:      My son.
 13                        MR. SHELTON:         Yeah.     His son.

 14                        THE COURT:      Here's what       I   want to know to

 15   start with is, why were their parent's rights terminated

 16   originally?
 17                        CASEWORKER:      I   wasn't the original

 18   investigator back in 2013.            I   believe there was some drug

 19   use and allegations of sexual abuse on                            biological
,2QQ'[ £ather.,'   ,m,,                                           ,,,f LL

21                         THE COURT:     And what is his name?
22                         CASEWORKER:     David ~— it's in the affidavit.

23    I   want to say David Garza but I'm not really sure.                  David

24    Hanks.    I'm sorry.

25                         THE COURT:     Okay.         Here's a name here.    It

                Julia M. Rangel, 314th Court Reporter
                            713-222-4910
                                                                             15




        says David Puente.   Parental rights of Troy Ready, David
        Puente and Michelle LeeAHanks were terminated February 14th,
        2012; is that this case?

                       CASEWORKER:      Yes.                             ”



                       THE COURT:    So these little girls had two

        different fathers.   A Troy and a David.

                       CASEWORKER:      Correct.
                       THE COURT:    Okay.         And are you saying that
        part of the termination had to do with sexual assault in the
 10     first case?
 11                    CASEWORKER:    David sexually assaulted Krysta.
 12                    THE COURT:    Was there --

 13                    CASEWORKER:    I   believe.
 14                    THE COURT:    Was there law enforcement

 15     involvement in that case?
 16                    CASEWORKER:    Yes.

 17                    THE COURT:    Did the person --

 18                    CASEWORKER:    From what?
 19                    THE COURT:    Did he get convicted?
,2D,”                  CASEWORKER:, From what         I   fédall from the,
                                               ;



 21     case, he's currently in jail.

 22                    THE COURT:    Okay.     Well is that the only one

 23     that it was alleged that committed sexual assault against
 24     one or both of the girls, this guy David?
 25                    CASEWORKER:   Yes.

               Julia M. Rangel, 314th Court Reporter
                           713-222-4910
                                                                                    16



                              THE COURT:     Not Troy?

                              CASEWORKER:        Not Troy.
                              THE COURT:     Okay.     So the new allegations

         involve Troy.
                              CASEWORKER:        Correct.
                              THE COURT:     Okay.     What else do we need to
         talk about?
                              MR. RITTER:        Status hearing, Judge.
                              THE COURT:     I'm sorry?       Okay.

 1O                           MS. MEYERS:        Your Honor, may      I   call my

 11      client?
 12                           THE COURT:     If you want, sure.

 13                           MS. MEYERS:        Thank you.    Like to call my

 14      client.

 15                                 ROSEMARY MARGENAU
 16                   Having first been duly sworn, testified as
 17      follows:

 18      BY MS. MEYERS:
 19           Q       State your name for the record, please.
720,17       “A f, Rosemary Margenau,            ,                    ,



21            Q       And Ms. Margenau, you are the adoptive mother of
22       the two children                  and   jx;        is that correct?

23           A        Yes, ma'am.

24            Q       Okay.    And at one time, did you and CPS reach a
25       safety plan regarding the children?

                    Julia M. Rangel, 314th Court Reporter
                                713-222-4910
                                                                                   17



                   A      She just said that --

                   Q      Did you -— ma'am, did you agree to have Troy leave
         the home?
                   A      Oh yes.

                   Q      Okay.     Due to allegations of sexual abuse; is that

        correct?
                  A       Yes.

                  Q       And did Troy leave the home?
                  A       Yes, he did.

  10              Q       And is he in the home now?
 11            A          No.

 12            Q          Okay.   And did you become aware that the
 13     department wanted to schedule forensic interviews of the
 14     girls?
 15            A         No.

 16            Q         Okay.    If -- are you aware that CPS made several

 17    contacts to your home regarding CPS ——            a   forensic interview?
 18            A         No.

 19            Q         Okay.    If you had known that CPS wanted the girls

1,2011: to   participate inja forensic interview, Would yon have
 21    complied?
22            A          Yes, sir.

23            Q          Would you have?
24            A          Yes, ma'am.

25            Q          Would you have brought them to the CAC for the

                       Julia M. Rangel, 314th Court Reporter
                                   713-222-4910
                                                                               18




     interview?
          A        Yes,    I    would.



                                                        g.
          Q        Okay.        And why is that?
          A        I've done it before with

          Q        Okay.        What do you mean you've done it before with


          A                     was assessed at the Children's Assessment

     Center when she was placed in my care during —— before




                                                                         b
                                                                           I

     adopted her.         And    I   took her for about six weeks on every

10   Thursday.
11        Q        Okay.        Now you also heard testimony that
12   was in the hospital; is that correct?

13        A        Yes.

14        Q'       And do you know why she was in the hospital?
15        A        Ms. Frazier, Ms. Frazier said that —- she had --

16   the doctor said she had psychosis.
17        Q        Okay.       Now prior to               being removed from
18   your home, did                        exhibit behaviors requiring
19   hospitalization?
25        A
               '

                   NoL'    f"        ,,,
                                                    "   "f"”,",,
21        Q        You also heard some testimony from Mr. Shelton
22   regarding     ‘being                  kicked out of school, that's
23   correct, correct?
24       A         No.

25       Q         Well it's correct your heard the testimony?

               Julia ML Rangel, 314th Court Reporter
                           713-222*49l0
                                                                                     19




              A       Yes.

              Q       And has              been kicked out of schools?
              A       No.

              Q       Did she exhibit behavior at sqhool and it was

         recommended to you that she needed to be hospitalized?
             wA       Pine Forest Elementary recommended                    be put

         in a hospital because they said that she wanted to kill

         herself.

              Q       Okay.       And so what did you do based upon that
 10      recommendation from the school?
 11           A       1   talked to the school about counseling and
 12      everything and       I   told them that            would never say
 13      anything like that.          And the -- then a CPS investigator came
 14      out the very next day and she talked to me and then she went

 15      back to Pine Forest to talk to them.            And then the CPS
 16      investigator said that from her findings that Pine Forest
 17      Elementary did not want her in their.school.
 18           Q      Okay.        And was there ever the recommendation that
 19                    hospitalized after the investigation?
'2D”:;      ”.A     ‘,NoL    “The CPS invéétigator’§aia”a5éjwaa doing réalg



                                                             ‘I
 21      good and that she didn't need to be in the hospital.
 22           Q      Okay.    ,.In   your experience with               then, what

 23      kind of behavior would you anticipate that she would have
 24   after being removed from your home?
                             MR. RITTER:    Objection.      Calls for

                  Julia M. Rangel, 314th Court Reporter
                              713-222-4910
                                                                          20




     speculation, Judge.
                          THE COURT:     Overruled.



                              _,
                  (By Ms. Meyers) You can answer.
          Q                                              So your

     experience with                   what type of —— based upon

     your experience with                   what kind of behavior




                              -
     would you anticipate from her if she were -- after
     being removed from your home?           Would she act out?
          A       Say that again.
          Q       Would              be upset after being removed from

10   your home?
11        A       Oh yes.
12        Q       Okay.       Would you anticipate that she would exhibit
13   behave —— certain behaviors?
14        A       Yes.

15        Q       What kind of behaviors do you think she would
16   exhibit?
17        A       Crying, yelling, wanting to go back home.

          Q     Okay.         And just to confirm, Troy is not in your
     home; is that correct?
         A“”Tﬁﬂ§TﬁETWWW’
         Q      Okay.         And so are you asking that the girls be
     returned to your home?




     a
23       A      Yes,      I   am.

24       Q      Okay.         And you've heard some testimony that
25            may need to be evaluated.         Would you agree to have

              Julia M. Rangel, 314th Court Reporter
                          713-222-4910
                                                                                                                                         21



                                          evaluated to see if she does have some mental health
                        issues?
                             A             Yes.

                                Q           In the event the Judge does not return the girls

                       to your home and he grants the State's request to be

                       temporary managing conservators, are you asking that you be
                       permitted to visit
                             A             Yes.

                             Q             Are you asking that you be permitted to visit
       10              Ilﬂlll?
       11                    A             Yes.

       12                                          MS. MEYERS:      Pass the witness.

       13                                         C R O S S   E X    A M      I   N A T         I   O N

       14              BY MR. RITTER:
       15                    Q             Ma'am, when did the school tell you that

       16              had some mental health issues?
       17                   A              Last year.
       18                   Q              Okay.    Have you taken her to a doctor since then
       19              to have her evaluated on your own?
"’” “"201,”   '.
                   7
                           "A1 7‘N<3I"’ 'Pl’a"C”e’d”l’Te7.‘C'"i     '0?-§{k" FC3I"é’S't"’E’J_’e’ff1€=3I1t'ai'J:‘fy‘ 'SEf'1'1                                                                                                                     22




                                  A      No.




                                                                 —
                                  Q      Okay.           She's been to three separate schools; is

                             that correct?
                                  A      Yes.        I    took                 ——               out of school and
                             placed her in Oak Forest and                  I    called the assistant
                             superintendent at school for investigation of Pine Forest
                             Elementary.
                                  Q      Okay.           And she's being home schooled now?
                                  A      Well she was.
                    10            Q      Okay.
                    11                           MR. RITTER:           I    pass the witness, Judge.
                    12                          C R O S S        E X       A M      I   N A T   I   O N

                    13       BY MR. SHELTON:

                    14            Q      Ma'am, did she also go to Summerwood Elementary

                    15       School?
                    16            A      Yes,
                    17            Q      And why did she leave there?
                    18            A      I   took her out of that school because they were
                    19       squeezing her real hard and           I       don't think that's right.           And
__,               W70.       she was -- and there was a older boy there and”he knocked
      ,,_,,.,,,          .




                    21       her down on the floor real, real hard and she said it hurt
                    22       her real bad.       I   talked to the teacher about it and they --
                             the assistant principal removed the boy from that school.
                                                                 ‘T’
                    23

                    24            Q      What grade is
                    25           A       First.

                                       Julia M. Rangel, 314th Court Reporter
                                                   713-222-4910
                                                                              23



     1          Q      Where did you get your materials from for her home
     2   schooling?
     3          A      The materials from home schooling?      Mercer Homes
     4   that   I   was gonna go to.

     5          Q      And when's the last time             has seen her

     6   father?
     7          A      Since he left home.
 8              Q     And his name is Troy, right?
 9              A      Yes.

10              Q     And he left home when?
11              A     That day Ms. Frazier came.

12              Q     And that day was how long ago?       Week or two?
13              A     Oh no.      Long time.

14              Q     You tell me.

15              A     It was May of this year.

16              Q     And he is your what?
17              A     Oldest son.
18              Q     Okay.     And after his rights were terminated, he
19       still lived in the home with his daughter?
20              A     lemp'O]fa’fil"y".’"   '7”V"''   "'              ”       ’"

21              Q     Temporarily since 2012?
22              A     Well his rights were terminated to take —- to have

23       possession of the child.
24              Q     That was three years ago?

25              A     Yes.

                    Julia M. Rangel, 314th Court Reporter
                                713-222-4910
                                                                               24




     1         Q      So since then, he's been in your home?

     2         A     No.     He didn't come home until latter part of
     3   December.
     4         Q     Of what year?

     5         A     Of last year.



                                  Q,
     6         Q     Okay.    So you think you want us to do a mental

     7   health evaluation on                  the younger one here, right?

     8        A      What did you say?
     9        Q      You want us to do a mental health evaluation.
10       Something is not right.      You'd agree with that, right?
11            A      Yes.

12            Q      I   mean she's not   a   normal child who's able to go
13       to school without problems.          You'd agree with that, right?
14            A      Well if they —— if the teachers wouldn't squeeze
15       her legs or the assistant principal wouldn't knock her off
16       the cabinet onto the floor, or if they wouldn't abuse her in
17       Summerwood School, but they didn't abuse her at Oak Forest,
18       they were super nice to them.
19            Q      But they still asked her to leave?
                                                        ”"
20            A’     No, they did not.

21            Q      Why did you take her out?
22            A      No.    They said —— I'm sorry.     There was a teacher
23       there that suggested Summerwood School because it was          a

24       smaller classroom and they thought                  would do better
25       in a smaller classroom.

                   Julia M. Rangel, 314th Court Reporter
                               713~222—491O
      1        Q      And you understand this Steven Morgan, how long
      2   has he been in the home?

      3        A      Since he was born.
      4        Q      You understand there may be a sexual abuse
      5   allegation against him that's been brought up?
      6        A      That's the allegation.
  7            Q      Do you understand that that could be possible?

  8            A      Steven would never do that.
  9            Q      Okay.     And who is the grandfather?        This man?   So

 10       even ——
 11            A      Yes.

 12            Q      So even though he has adopted the children as the

 13       father, he's still referred to as Grandfather?

 14            A      Yes.

 15            Q      Okay.     And you understand there's maybe a sexual
 16       abuse allegation against him --
 17           A       Yes.

 18           Q       -— according to the papers?
                                    i




 19           A       Yes.

"20,          Q       That's what we're trying to”f1nd out.

 21           A       Yes, I understand that, sir.

 22           Q       All right.

 23                           MR. SHELTON:     Pass the witness.

 24                           THE COURT:     Anything else?
 25                           MR. RITTER:    No, Judge.

                    Julia M. Rangel, 314th Court Reporter
                                713-222-4910
                                                                                              26




         1                       THE COURT:     No?       Okay.
         2                       MR. SHELTON:     Offer these into evidence.             Ad
         3   Litem's   1.

         4                       THE COURT:     They're admitted.
         5                       MR. SHELTON:     And two.
         6                       THE COURT:     Okay.       Status hearing?
         7                       MR. RITTER:     October 1st, Judge.
         8                       THE COURT:     Okay.      We'll have a forensic
         9   interview by the time we come back?




                                                 _
    10
                             ‘


                                 CASEWORKER:     For

    11                           THE COURT:     Or both.

    12                           CASEWORKER:                has already had one.

    13                           THE COURT:     She already did?

    14                           CASEWORKER:     Yes.

    15                           THE COURT:     All right then.        Thahk you.
    16       Y'all are excused.

    17

    18

    19
H
    ZU                  1                             _            _                ,1

    21

    22

    23

    24

    25

                       Julia M. Rangel, 314th Court Reporter
                                   713-222-4910
                                                                      27




     THE STATE OF TEXAS     )




     COUNTY OF HARRIS       )




                I,    Julia M. Rangel, Official Court Reporter in and
     for the 314th District Court of Harris County, State of

     Texas, do hereby certify that the foregoing contains a true

     and correct transcription of all portions of evidence and
     other proceedings requested in writing by counsel for the
     parties to be included in this volume of the Reporter's
     Record, in the aboye—styled and numbered cause, all of which
10   occurred in open court or in chambers and were reported by
11   me.

12             I     further certify that this Reporter's Record of
13   the proceedings truly and correctly reflects the exhibits,

14   if any, admitted, tendered in an offer of proof or offered

15   into evidence.
16             WITNESS MY OFFICIAL HAND this the 2nd day of
17   September, 2015.
18
                                    JULIA M. RANGEL, Texas
19                                  Expiration Date: 12/31/16
                                    314th Official Court Reporter
                                 “ttﬁarris’County7’Texas””“”“*“‘"m”'
                                    1200 Congress, 5th Floor
21                                  Houston, Texas 77002
                                    713-222-4910
22

23

24

25

            Julia M. Rangel, 314th Court Reporter
                        713-222-4910
APPENDIX A
    3
                        SUPPLEMENTAL REPORTER'S RECORD
                             VOLUME 1 OF 1 VOLUMES



                        —
                             CAUSE NO. 2015-04673J
      IN THE INTEREST OF                        )   IN THE DISTRICT COURT
                                                )

                                                    HARRIS COUNTY, TEXAS
      IIIIIlFIIIII1IIII
                                                )


                                                )




      CHILDREN
                                                )


                                                )   3l4TH DISTRICT COURT

                    *Jl~k~k~k*******~Jr~k**~k                         A   P P E A R   A N C E   S

      Mr. Marc Ritter
      SBOT: 165951500
      ASSISTANT COUNTY ATTORNEY
      1019 Congress, 17th Floor
      Houston, Texas 77002
      Te1ephone:_,713-274-5232
      Counsel for T.D.F.P.S.
      Mr. Patrick Shelton
      ATTORNEY AT LAW
      SBOT NO. 18208900
      3600 Montrose, Suite 104
      Houston, Texas 77006
      Telephone: 832-216-5909
      Counsel for The Children
 10   Ms. Alison Meyers
      ATTORNEY AT LAW
 11   SBOT NO. 24041477
      1601 Westheimer Road
 12   Houston, Texas 77006
      Telephone: 713-859-9271
13    Counsel for Respondent Mother Rosemary Margenau
14    Ms. Juli Crow
      ATTORNEY AT LAW
15    SBOT NO. 24000653
      P. O. Box 10152
16    Houston, Texas 77206-0152
      Telephone: 281-382-1395
17    Counsel for Respondent Father George Margenau
                                               .




18

19

20

21

22

23

24

25

             Julia M. Rangel, 314th Court Reporter
                         713-222-4910
                                                                        N D E X        I
                                                                      VOLUME 1
                                                               (SHOW CAUSE EXHIBITS)

     August 25, 2015
     Ad Litem's No.                                    Desc.                                                                                                   Offrd Admtd Vol.
     1   - Photo   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   ..              26         26   1

     2 —   Photo   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   ..              26         26   1


                                                                                                                                                                                 Page Vol.
     Court Reporter's Certificate                                                              .   .   .   .   ...         .   .   .   .   .   .   .   .   .   .   .   .   ...    6    1




10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

              Julia M. Rangel, 314th Court Reporter
                          713-222-4910
10

11                 Ad Litem's No.   1

12                       Photo
13

14

15

16

17

18

19

20

21

22

23

24

25

     Julia M. Rangel, 314th Court Reporter
                 713—222—49lO
zolr   w,z*73   T
10

11                 Ad Litem's No.   2

12                       Photo
13

14

15

16

17

18

19

20

21

22

23

24



     Julia M. Rangel, 314th Court Reporter
                 7l3~222—491O
T-1..
  )5   —   22 43'}
 “iii?     tmnzr
                        -1
                           TRIAL CAUSE NO. 2015-O4673J
       IN THE INTEREST OF              >   IN THE DISTRICT COURT
                                       )

                                       )   HARRIS COUNTY, TEXAS
                                       )



      A CHILD
                                       >


                                       )   3l4TH DISTRICT COURT

                 I,    Julia M. Rangel, Official Court Reporter in and
      for the 314th District Court of Harris County, State of

      Texas, do hereby certify that the foregoing exhibits

      constitute true and complete duplicates of the original
 10   exhibits, excluding physical evidence admitted, tendered in
 11   and offer of proof or offered into evidence during the Show
 12   Cause Hearing in the above entitled and numbered cause as
13    set out herein before the Honorable John Phillips, Judge of
14    the 314th District Court of Harris County, Texas, beginning

15    August 25th, 2015.
16              I     further certify that the total cost for the
17    preparation of this Reporter's Record is $175.50 and will be
18    paid by Respondent Mother.
19              WITNESS MY OFFICIAL HAND this the 3rd day of
20    September, 2015.
21                                   /s/ Julia M. Rangel
                                     JULIA M. RANGEL, Texas CSR 6412
22                                   Expiration Date: 12/31/16
                                     314th Official Court Reporter
23                                   Harris County, Texas
                                     1200 Congress, 5th Floor
24                                   Houston, Texas 77002
                                     713-222-4910
25

             Julia M. Rangel, 314th Court Reporter
                         713-222-4910